UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22946 Guggenheim Strategy Funds Trust (Exact name of registrant as specified in charter) 805 King Farm Blvd, Suite 600, Rockville, MD 20850 (Address of principal executive offices) (Zip code) Amy J. Lee 805 King Farm Blvd, Suite 600, Rockville, MD 20850 (Name and address of agent for service) Registrant's telephone number, including area code:(301) 296-5100 Date of fiscal year end:September 30 Date of reporting period: October 1, 2014 – March 31, 2015 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Dear Shareholder: Guggenheim Partners Investment Management, LLC (“GPIM” or the “Investment Manager”) is pleased to present the semi-annual shareholder report for the funds in the Guggenheim Strategy Funds Trust: Guggenheim Strategy Fund I, Guggenheim Strategy Fund II, Guggenheim Strategy Fund III and Guggenheim Variable Insurance Strategy Fund III (each a “Fund” and collectively, the “Funds”). The report covers the six-month period ended March 31, 2015. The investment objective for each Fund is to seek a high level of income consistent with the preservation of capital. There is no guarantee that the Funds will achieve their objective. GPIM is responsible for the management of the Funds’ portfolio of investments. GPIM is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm. Guggenheim Funds Distributors, LLC, is the distributor of the Funds. Guggenheim Funds Distributors, LLC, is affiliated with Guggenheim and GPIM. We encourage you to read the Economic and Market Overview section of the report, which follows this letter. We are committed to providing innovative investment solutions and appreciate the trust you place in us. Sincerely, Donald C. Cacciapaglia President April 30, 2015 Read a prospectus and summary prospectus (if available) carefully before investing. It contains the investment objectives, risks, charges, expenses and other information, which should be considered carefully before investing. Obtain a prospectus and summary prospectus (if available) at guggenheiminvestments.com or call 800.820.0888. There can be no assurance that any investment product will achieve its investment objective(s). There are risks associated with investing, including the entire loss of principal invested.Investing involves market risks. The investment return and principal value of any investment product will fluctuate with changes in market conditions. ECONOMIC AND MARKET OVERVIEW The U.S. continued to enjoy a self-sustaining economic expansion for the six-month period ended March 31, 2015, although winter weather was likely to distort first-quarter economic data. In addition, U.S. companies scaled back hiring in the last month of the period, adding to evidence that the domestic economy has lost some momentum since the turn of the year. The March increase in payrolls was the smallest since December 2013 and broke a 12-month run of gains above 200,000. Despite this short-term dislocation, the economy remains on track. Indeed, many other labor market indicators, such as initial jobless claims and the job openings rate, suggest that the U.S. labor market remains quite strong, supporting the conclusion that March’s payroll report was just a temporary blip, similar to the one witnessed last winter. As soon as temporary seasonal factors have dissipated, economic data is likely to bounce back. The labor market has improved over the past year, as subdued mortgage rates and tight housing inventory continue to point to fairly stable appreciation in the housing market, which is key to the ongoing recovery. Consumers are also being helped by lower fuel prices, which are acting as a tax cut for U.S. consumers, freeing up discretionary spending in other areas and acting as a support for consumption. In Europe, economic data has been surprisingly good and should continue along that path on the back of the European Central Bank’s program of quantitative easing and depreciation of the Euro. Japan’s economy remains weak and, without more structural reform, continued monetary accommodation could lead to stagflation. China’s policymakers appear likely to continue the supply of credit and do whatever else is necessary to maintain growth there at an acceptable pace for the near term. Given weakness overseas and the effect of a stronger U.S. dollar on international earnings, some stocks could face a more challenging environment in the near term, but our research shows that equity markets tend to perform quite well in the periods leading up to a U.S. Federal Reserve (Fed) rate increase. The yield on the 10-year Treasury note declined in January by more than 50 basis points before rebounding in February, echoing the pattern since 2009—Treasury yields decline and a sell-off ensues, driving rates higher. Then conditions stabilize, and rates test their previous lows. Liquidity from foreign central banks and comparatively attractive U.S. yields continue to push global investors to U.S. Treasuries, which should hold down U.S. interest rates in the near term. Against this backdrop, the U.S. central bank feels pressure to raise its key rate above zero, but insists the decision will be data-dependent and not occur prematurely. With a secular inflation increase unlikely in the near term, slack in the economy, and disinflation being imported from abroad, the Fed may not hike until later in the year. The Fed for now appears to be focused on wage growth, which is key for sustaining the expansion but also an indicator of inflationary pressure. The lack of sustained wage growth has been a topic that has confounded the Fed lately. Given the strengthening employment numbers and the apparent reduction in labor market slack, wages should start to increase more steadily across the board. This is one of the most important data points at the moment for the Fed. The underlying U.S. economy remains strong and investors should avoid being panicked by seasonal setbacks. Indeed, considering the strength of the economy and the wave of liquidity emanating from various central banks around the world, the general investment environment should remain attractive. For the six months ended March 31, 2015, the Standard & Poor’s 500® (“S&P 500”) Index* returned 5.93%. The Morgan Stanley Capital International (“MSCI”) Europe-Australasia-Far East (“EAFE”) Index* returned 1.13%. The return of the MSCI Emerging Markets Index* was -2.37%. In the bond market, the Barclays U.S. Aggregate Bond Index* posted a 3.43% return for the period, while the Barclays U.S. Corporate High Yield Index* returned 1.49%. The return of the Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index* was 0.01% for the six-month period. The opinions and forecasts expressed may not actually come to pass. This information is subject to change at any time, based on market and other conditions, and should not be construed as a recommendation of any specific security or strategy. *Index Definitions: The following indices are referenced throughout this report. Indices are unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees, or expenses. Barclays U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, U.S. dollar denominated, fixed-rate taxable bond market, including U.S. Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS, and CMBS. Barclays U.S. Corporate High Yield Index measures the market of USD-denominated, non-investment grade, fixed-rate, taxable corporate bonds. Securities are classified as high yield if the middle rating of Moody’s, Fitch, and S&P is Ba1/BB+/BB+ or below. Bank of America Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. MSCI EAFE Index is a free float-adjusted market capitalization index that is designed to measure the equity market performance of developed markets, excluding the U.S. & Canada. MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. S&P 500® Index is a capitalization-weighted index of 500 stocks designed to measure the performance of the broad economy, representing all major industries and is considered a representation of the U.S. stock market. PERFORMANCE REPORT AND FUND PROFILE (Unaudited) March 31, 2015 Guggenheim Strategy Fund I Holdings Diversification (Market Exposure as % of Net Assets) Investments Value % of Net Assets Short Term Investments 40.4% Asset Backed Securities 31.1% Collateralized Mortgage Obligations 19.1% Corporate Bonds 8.1% Other Assets & Liabilities 1.3% Total Net Assets 100.0% Average Annual Total Returns Periods Ended March 31, 2015 Six Month Since (Non- Inception annualized) One Year (03/11/14) Guggenheim Strategy Fund I 0.68% 0.91% 0.88% Barclays 1-3 Month U.S. Treasury Bill Index 0.01% 0.02% 0.02% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. Net asset value (NAV) performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial NAV of $25.00 per share. Returns for periods of less than one year are not annualized. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Ten Largest Holdings (% of Total Net Assets) SPST 2015-1 A 2.8% CDGJ Commercial Mortgage Trust 2014-BXCH — Class B 2.6% CSMC Series 2014-9R — Class 4A1 2.5% Lockwood Grove CLO Ltd. — Class A1 2.3% CNH Equipment Trust 2015-A — Class A1 2.2% Volvo Financial Equipment LLC Series 2015-1A — Class A1 2.0% Banc of America Funding 2012-R4 Trust — Class A 1.8% JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL5 – Class A 1.8% Odyssey Re Holdings Corp. 1.7% CarMax Auto Owner Trust 2015-1 – Class 1.7% Top Ten Total 21.4% “Ten Largest Holdings” exclude any temporary cash investments. PERFORMANCE REPORT AND FUND PROFILE (Unaudited) March 31, 2015 Guggenheim Strategy Fund II (Put table below into bar chart) Holdings Diversification (Market Exposure as % of Net Assets) Investments Value % of Net Assets Asset Backed Securities 43.1% Short Term Investments 24.1% Collateralized Mortgage Obligations 23.2% Corporate Bonds 8.3% Other Assets & Liabilities 1.3% Total Net Assets 100.0% Average Annual Total Returns Periods Ended March 31, 2015 Six Month (Non-annualized) One Year Since Inception (03/11/14) Guggenheim Strategy Fund II 0.81% 1.26% 1.15% Barclays 1-3 Month U.S. Treasury Bill Index 0.01% 0.02% 0.02% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. Net asset value (NAV) performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial NAV of $25.00 per share. Returns for periods of less than one year are not annualized. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Ten Largest Holdings (% of Total Net Assets) Volvo Financial Equipment LLC Series 2015-1A 3.7% SPST 2015-1 A 3.2% CDGJ Commercial Mortgage Trust 2014-BXCH 2.4% Lockwood Grove CLO Ltd. 2.3% CSMC Series 2014-9R 2.2% CNH Equipment Trust 2015-A 2.0% Cerberus Onshore II CLO LLC 1.9% Banc of America Funding 2012-R4 Trust 1.8% COMM 2014-FL4 Mortgage Trust 1.6% JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL5 1.6% Top Ten Total 22.7% “Ten Largest Holdings” exclude any temporary cash investments. PERFORMANCE REPORT AND FUND PROFILE (Unaudited) March 31, 2015 Guggenheim Strategy Fund III Holdings Diversification (Market Exposure as % of Net Assets) Investments Value % of Net Assets Asset Backed Securities 54.0% Collateralized Mortgage Obligations 23.8% Corporate Bonds 11.4% Short Term Investments 8.0% Senior Floating Rate Interests 2.6% Other Assets & Liabilities 0.2% Total Net Assets 100.0% Average Annual Total Returns Periods Ended March 31, 2015 Six Month (Non- Since Inception annualized) One Year (03/11/14) Guggenheim Strategy Fund III 1.14% 1.72% 1.59% Barclays 1-3 Month U.S. Treasury Bill Index 0.01% 0.02% 0.02% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. Net asset value (NAV) performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial NAV of $25.00 per share. Returns for periods of less than one year are not annualized. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Ten Largest Holdings (% of Total Net Assets) SPST 2015-1 A 3.4% Cerberus Onshore II CLO LLC — Class A1 3.0% CNH Equipment Trust 2015-AC 2.6% CDGJ Commercial Mortgage Trust 2014-BXCH — Class B 2.0% Golub Capital Partners CLO 21M Ltd. — Class A 1.9% Lockwood Grove CLO Ltd. — Class A1 1.9% Banc of America Funding 2012-R4 Trust — Class A 1.8% CSMC Series 2014-7R — Class 5A1 1.8% CSMC Series 2014-7R — Class 4A1 1.7% Odyssey Re Holdings Corp. 1.7% Top Ten Total 21.8% “Ten Largest Holdings” exclude any temporary cash investments. PERFORMANCE REPORT AND FUND PROFILE (Unaudited) March 31, 2015 Guggenheim Variable Insurance Strategy Fund III Holdings Diversification (Market Exposure as % of Net Assets) Investments Value % of Net Assets Asset Backed Securities 55.3% Collateralized Mortgage Obligations 20.2% Corporate Bonds 12.1% Short Term Investments 7.2% Senior Floating Rate Interests 3.6% Other Assets & Liabilities 1.6% Total Net Assets 100.0% Average Annual Total Returns Periods Ended March 31, 2015 Six Month (Non- annualized) One Year Since Inception (03/11/14) Guggenheim Strategy Fund II 1.22% 1.75% 1.58% Barclays 1-3 Month U.S. Treasury Bill Index 0.01% 0.02% 0.02% Performance data quoted represents past performance, which is no guarantee of future results, and current performance may be lower or higher than the figures shown. Net Asset Value (NAV) performance data reflects fees and expenses of the Fund. The deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares is not reflected in the total returns. The investment return and principal value of an investment will fluctuate with changes in market conditions and other factors so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Since inception returns assume a purchase of the Fund at the initial NAV of $25.00 per share. Returns for periods of less than one year are not annualized. The Barclays 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The referenced index is unmanaged and not available for direct investment. Index performance does not reflect transaction costs, fees or expenses. Ten Largest Holdings (% of Total Net Assets) SPST 2015-1 A 3.3% Lockwood Grove CLO Ltd. 2.2% CSMC Series 2014-7R 2.1% Odyssey Re Holdings Corp. 2.0% Cerberus Onshore II CLO LLC 2.0% CSMC Series 2014-7R 2.0% CNH Equipment Trust 2015-A 1.9% Resource Capital Corporation 2014-CRE2 Ltd. 1.8% Baker Street CLO II Ltd. 1.7% GSMSC Resecuritization Trust 2014-3R 1.6% Top Ten Total 20.6% “Ten Largest Holdings” exclude any temporary cash investments. ABOUT SHAREHOLDERS’ FUND EXPENSES (Unaudited) All mutual funds have operating expenses and it is important for our shareholders to understand the impact of costs on their investments. Shareholders of a Fund incur two types of costs: (i) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; and exchange fees; and (ii) ongoing costs, including management fees, administrative services, and shareholder reports, among others. These ongoing costs, or operating expenses, are deducted from a fund’s gross income and reduce the investment return of the fund. A Fund’s expenses are expressed as a percentage of its average net assets, which is known as the expense ratio. The following examples are intended to help investors understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period and held for the entire six-month period beginningSeptember 30, 2014 and ending March 31, 2015. The following tables illustrate a Fund’s costs in two ways: Table 1. Based on actual Fund return. This section helps investors estimate the actual expenses paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the fifth column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. Investors may use the information here, together with the amount invested, to estimate the expenses paid over the period. Simply divide the Fund’s account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number provided under the heading “Expenses Paid During Period.” Table 2. Based on hypothetical 5% return. This section is intended to help investors compare a Fund’s cost with those of other mutual funds. The table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses paid during the period. The example is useful in making comparisons because the U.S. Securities and Exchange Commission (the “SEC”) requires all mutual funds to calculate expenses based on the 5% return. Investors can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. The calculations illustrated above assume no shares were bought or sold during the period. Actual costs may have been higher or lower, depending on the amount of investment and the timing of any purchases or redemptions. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) on purchase payments, and contingent deferred sales charges ("CDSC") on redemptions, if any. Therefore, the second table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. More information about a Fund’s expenses, including annual expense ratios for the past five years, can be found in the Financial Highlights section of this report. For additional information on operating expenses and other shareholder costs, please refer to the appropriate Fund prospectus. ABOUT SHAREHOLDERS’ FUND EXPENSES (Unaudited) Expense Ratio1 Fund Return Beginning account value September 30, Ending Account Value March 31, Expenses Paid During Period2 Table 1.Based on actual Fund return3 Guggenheim Strategy Fund I 0.03% 0.68% Guggenheim Strategy Fund II 0.07% 0.81% Guggenheim Strategy Fund III 0.10% 1.14% Guggenheim Variable Insurance Strategy Fund III 0.10% 1.22% Table 2.Based on hypothetical 5% return (before expenses) Guggenheim Strategy Fund I 0.03% 5.00% Guggenheim Strategy Fund II 0.07% 5.00% Guggenheim Strategy Fund III 0.10% 5.00% Guggenheim Variable Insurance Strategy Fund III 0.10% 5.00% 1 Annualized. 2 Expenses are equal to the Fund's annualized expense ratio, net of any applicable fee waivers, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 3 Actual cumulative return at net asset value for the period September 30, 2014 to March 31, 2015. Guggenheim Strategy Fund I SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2015 Face Amount Value SHORT TERM INVESTMENTS - 40.4% FEDERAL AGENCY DISCOUNT NOTE†† - 11.9% Federal Home Loan Bank 0.00% due 04/06/151,5 $ 53,000,000 $ 52,999,816 0.00% due 04/10/151,5 0.00% due 04/22/151,5 0.00% due 04/15/151,5 Total Federal Agency Discount Note (Cost $90,249,255) U.S. GOVERNMENT SECURITIES†† - 9.0% United States Treasury Bill 0.00% due 04/16/151 0.00% due 04/09/151 0.00% due 04/30/151 0.00% due 04/02/151 Total U.S. Government Securities (Cost $68,999,517) ASSET BACKED SECURITIES†† - 10.6% SPST 2015-1 A 1.17% due 03/24/162 CNH Equipment Trust 2015-A 0.25% due 03/24/16 Volvo Financial Equipment LLC Series 2015-1A 0.35% due 03/15/162 CarMax Auto Owner Trust 2015-1 0.24% due 03/15/16 Harley-Davidson Motorcycle Trust 2015-1 0.25% due 02/16/16 John Deere Owner Trust 2014-B 0.21% due 09/24/15 Macquarie Equipment Funding Trust 2014-A 0.26% due 09/21/152 Dell Equipment Finance Trust 2014-1 0.26% due 08/14/152 MMAF Equipment Finance LLC 2014-A 0.20% due 07/02/152 Total Asset Backed Securities (Cost $80,898,709) COMMERCIAL PAPER†† - 6.8% General Mills, Inc. 0.45% due 04/22/152 Snap-on, Inc. 0.45% due 04/01/152 Aetna, Inc. 0.40% due 04/07/152 Diageo Capital plc 0.59% due 04/07/152 Bacardi Martini BV 0.49% due 04/15/152 Total Commercial Paper (Cost $51,493,338) REPURCHASE AGREEMENT††,3 - 1.7% Jefferies & Company, Inc. 3.18% due 04/17/15 3.18% due 04/10/15 Total Repurchase Agreement (Cost $12,951,000) SHORT TERM INVESTMENTS - 40.4% (continued) Shares Value MONEY MARKET INSTRUMENTS† - 0.4% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $2,965,871) 2,965,871 $ 2,965,871 Total Short Term Investments (Cost $307,557,690) Face Amount Value ASSET BACKED SECURITIES†† - 31.1% Lockwood Grove CLO Ltd. 2014-1A, 1.62% due 01/25/242,4 $ 17,750,000 $ 17,664,799 Fortress Credit Opportunities V CLO Ltd. 2014-5A, 2.13% due 10/15/262,4 Fortress Credit Opportunities III CLO, LP 2014-3A, 2.15% due 04/28/262,4 Tennenbaum Senior Loan Funding III LLC 2014-3, 2.28% due 10/24/244 ACAS CLO 2012-1 Ltd. 2014-1AR, 2.57% due 09/20/232,4 MCF CLO I LLC 2013-1A, 1.91% due 04/20/232,4 Great Lakes CLO 2014-1 Ltd. 2014-1A, 2.10% due 04/15/252,4 Telos CLO 2014-5 Ltd. 2014-5A, 1.80% due 04/17/252,4 Wrightwood Capital Real Estate CDO 2005-1 Ltd. 2005-1A, 0.58% due 11/21/402,4 Golub Capital Partners CLO 21M Ltd. 2014-21A, 2.13% due 10/25/262,4 CVP Cascade CLO-1 Ltd. 2014-CLO1, 1.70% due 01/16/262,4 Madison Park Funding VIII Ltd. 2014-8AR, 2.46% due 04/22/222,4 Highbridge Loan Management 2012-1 Ltd. 2014-1AR, 2.50% due 09/20/222,4 GCAT 2014-2 LLC 2014-2, 3.72% due 10/25/192 Cerberus Onshore II CLO LLC 2014-1A, 2.25% due 10/15/232,4 Susquehanna Auto Receivables Trust 2014-1 2014-1A, 0.58% due 10/17/162 Lime Street CLO Corp. 2007-1A, 1.22% due 06/20/212,4 Guggenheim Strategy Fund I SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2015 Face Amount Value ASSET BACKED SECURITIES†† - 31.1% (continued) Monroe Capital CLO 2014-1 Ltd. 2014-1A, 2.06% due 10/22/262,4 $ 5,490,000 $ 5,453,766 NewMark Capital Funding 2013-1 CLO Ltd. 2013-1A, 1.35% due 06/02/252,4 Centurion CDO 9 Ltd. 2005-9A, 0.51% due 07/17/192,4 Neuberger Berman CLO XII Ltd. 2014-12AR, 2.36% due 07/25/232,4 Gallatin CLO VII 2014-1 Ltd. 2014-1A, 2.30% due 07/15/232,4 Ares XXIII CLO Ltd. 2014-1AR, 2.46% due 04/19/232,4 Babson CLO Ltd. 2007-1X, 0.46% due 01/18/21 NYLIM Flatiron CLO 2006-1 Ltd. 2006-1X, 0.47% due 08/08/20 2006-1A, 1.73% due 08/08/202,4 Race Point III Clo Ltd. 2006-3, 1.90% due 04/15/202,4 Baker Street CLO II Ltd. 2006-1A, 0.98% due 10/15/192,4 Flagship CLO VI 2007-1A, 2.66% due 06/10/212,4 Cent CLO 16, LP 2014-16AR, 2.50% due 08/01/242,4 AMMC CLO 15 Ltd. 2014-15A, 1.54% due 12/09/262,4 CFIP CLO 2014-1 Ltd. 2014-1A, 1.72% due 04/13/252,4 Madison Park Funding V Ltd. 2007-5A, 1.71% due 02/26/212,4 TICP CLO I Ltd. 2014-1A, 1.76% due 04/26/262,4 BNPP IP CLO 2014-1 Ltd. 2014-1A, 1.70% due 04/24/262,4 NewStar Arlington Senior Loan Program LLC 2014-1A, 2.86% due 07/25/252,4 New Century Home Equity Loan Trust Series 2005-C 2005-C, 0.42% due 12/25/354 Face Amount Value ASSET BACKED SECURITIES†† - 31.1% (continued) Avenue CLO III Ltd. 2006-3A, 1.91% due 07/20/182,4 $ 1,700,000 $ 1,687,080 CCR Incorporated MT100 Payment Rights Master Trust 2010-CX, 0.62% due 07/10/17†††,4 Comstock Funding Ltd. 2006-1A, 2.01% due 05/30/202,4 Sands Point Funding Ltd. 2006-1A, 0.52% due 07/18/202,4 Southfork CLO Ltd. 2005-1A, 1.30% due 02/01/172,4 Ally Auto Receivables Trust 2012-3 2012-3, 0.85% due 08/15/16 Chrysler Capital Auto Receivables Trust 2013-B 2013-BA, 0.56% due 12/15/162 Total Asset Backed Securities (Cost $236,983,872) COLLATERALIZED MORTGAGE OBLIGATION†† - 19.1% CDGJ Commercial Mortgage Trust 2014-BXCH 2014-BXCH,2.02% due 12/15/272,4 CSMC Series 2014-9R 2014-9R,0.31% due 06/27/362,4 CSMC Series 2014-7R 2014-7R,0.32% due 10/27/362,4 2014-7R,0.33% due 12/27/372,4 Banc of America Funding 2012-R4 Trust 2012-R4,0.43% due 03/04/392,4 JP Morgan Chase Commercial Mortgage Securities Trust 2014-FL5 2014-FL5,1.15% due 07/15/312,4 BAMLL Commercial Mortgage Securities Trust 2014-ICTS 2014-ICTS,0.96% due 06/15/282,4 CSMC Series 2014-5R 2014-5R,0.40% due 04/27/372,4 GSMSC Resecuritization Trust 2014-3R 2014-3R,0.35% due 11/26/364 ACRE Commercial Mortgage Trust 2014-FL2 2014-FL2,2.22% due 08/15/312,4 2014-FL2,1.17% due 08/15/312,4 2014-FL2,1.62% due 08/15/312,4 Guggenheim Strategy Fund I SCHEDULE OF INVESTMENTS (Unaudited) March 31, 2015 Face Amount Value COLLATERALIZED MORTGAGE OBLIGATION†† - 19.1% (continued) CSMC Series 2014-2R 2014-2R,0.37% due 02/27/462,4 $ 7,276,004 $ 6,768,037 Resource Capital Corporation 2014-CRE2 Ltd. 2014-CRE2,1.23% due 04/15/322,4 CSMC Series 2014-6R 2014-6R,0.35% due 09/27/362,4 LSTAR Securities Investment Trust 2014-1,3.28% due 09/01/212,4,6 SRERS-2011 Funding Ltd. 2011-RS,0.43% due 05/09/462,4 COMM 2014-FL4 Mortgage Trust 2014-FL4,0.95% due 07/13/312,4 Total Collateralized Mortgage Obligation (Cost $145,719,007) CORPORATE BONDS†† - 8.1% Financial - 5.3% Odyssey Re Holdings Corp. 6.88% due 05/01/15 Royal Bank of Scotland Group plc 1.21% due 03/31/174 Citigroup, Inc. 1.22% due 07/25/164 Credit Suisse USA, Inc. 5.13% due 08/15/15 Face Amount Value CORPORATE BONDS†† - 8.1% (continued) Financial - 5.3% (continued) Macquarie Bank Ltd. 1.06% due 03/24/172,4 $ 2,650,000 $ 2,660,070 JPMorgan Chase & Co. 0.88% due 02/26/164 Nomura Holdings, Inc. 1.72% due 09/13/164 Goldman Sachs Group, Inc. 1.45% due 04/30/184 Bank of America Corp. 4.50% due 04/01/15 Ameriprise Financial, Inc. 5.65% due 11/15/15 Total Financial Basic Materials - 1.7% Glencore Funding LLC 1.42% due 05/27/162,4 Rio Tinto Finance USA plc 1.11% due 06/17/164 Anglo American Capital plc 1.20% due 04/15/162,4 Total Basic Materials Utilities - 0.6% PNM Resources, Inc. 9.25% due 05/15/15 Consumer, Cyclical - 0.5% Ford Motor Credit Company LLC 7.00% due 04/15/15 Total Corporate Bonds (Cost $61,405,824) Total Investments - 98.7% (Cost $751,666,393) $ 751,181,892 Other Assets & Liabilities, net - 1.3% Total Net Assets - 100.0% $ 761,171,160 †
